Exhibit Shore Bancshares, Inc. 18 E. Dover Street Easton, Maryland 21601 Phone 410-822-1400 Correction - Shore Bancshares, Inc. In the news release, Shore Bancshares Reports Second Quarter and First-Half Results, issued July 28, 2009 by Shore Bancshares, Inc. over PR Newswire, we are advised by the company that the fifth paragraph, first sentence, should read "Nonperforming assets as a percentage of total assets grew to 1.37% during the quarter" rather than "1.26%." The sixth sentence in the second paragraph under the subheading "Review of Quarterly Financial Results" should also read "Nonperforming assets to total assets was 1.37% at June 30, 2009" rather than "1.26%" as originally issued inadvertently.We have also been advised by the company that changes have been made to the tabular material. Complete, corrected release follows: PRESS RELEASE Shore Bancshares Reports Second Quarter and First-Half Results Easton, Maryland (07/28/2009) - Shore Bancshares, Inc. (NASDAQ - SHBI) reported net income available to common stockholders of $354 thousand or $0.04 per diluted common share for the second quarter of 2009, compared to $1.9 million or $0.22 per diluted common share for the first quarter of 2009 and $2.8 million or $0.33 per diluted common share for the second quarter of 2008.Net income available to common stockholders for the first half of 2009 was $2.2 million or $0.27 per diluted common share, compared to $6.1 million or $0.73 per diluted common share for the first half of 2008. Net income available to common stockholders was negatively impacted by dividends and discount accretion associated with the sale and subsequent repurchase of preferred stock under the U.S. Department of the Treasury’s Troubled Asset Relief Program Capital Purchase Program.The dividends and accretion for the second quarter of 2009 was $1.5 million or $0.18 per share.The comparable amount for the first six months of 2009 was $1.9 million or $0.22 per share. “We are pleased to have reported net income in each of the first two quarters of 2009, given the ongoing tough operating environment locally and across the community banking industry. Three main factors contributed to the reduction of our second quarter net income to $354 thousand. These included: $1.5 million on an after tax basis ($0.18 per share) of one-time charges related to our participation in and exit from the Capital Purchase Program via repayment of Treasury’s investment; a $513 thousand ($0.04 per share on an after tax basis) one-time deposit insurance special assessment from the FDIC; and a $1.7 million ($0.12 per share on an after tax basis) quarterly provision for credit losses that was set aside to support sustained growth in the loan portfolio plus the overall increase in nonperforming assets and loan charge-offs,” said W. Moorhead Vermilye, President & Chief Executive Officer. “The underlying strength of our organization enabled us to grow loans by 9.2% during the second quarter versus a year ago, and supported an excellent increase in total deposits of 19.9% during the second quarter when compared to the comparable period of last year. We see the deposit growth as evidence of our ability to bring in new relationships as a result of ongoing market disruption, which we believe is solidifying our position as the leading independent banking company serving the Delaware-Maryland-Virginia peninsula.” “Nonperforming assets as a percentage of total assets grew to 1.37% during the quarter, annualized net charge-offs as a percentage of average loans amounted to 0.71%, and the allowance for credit losses as a percentage of period-end loans was 1.17% and remained essentially unchanged from the linkedfirst quarter. We believe these asset quality measures will compare favorably to our Mid-Atlantic peers, after all of the mid-year results are compiled for the group,” Vermilye said. The
